NUMBER 13-14-00686-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


      IN THE INTEREST OF M.K.M. and J.L.T. III, MINOR CHILDREN


                On appeal from the County Court at Law No. 5
                         of Nueces County, Texas.


                 ORDER TO FILE APPELLANT’S BRIEF

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This is an appeal of a final order terminating parental rights. Appellant’s brief in

this matter was due on January 27, 2015. Appellant has neither filed his brief nor filed a

motion for extension of time seeking additional time to file it.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure "as far as reasonably possible" that
appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed.   See TEX. R. JUD. ADMIN. 6.2(a).       Given the nature of these cases and the

shortened appellate deadlines, the Court does not favor motions for extension of time to

file the record or briefs. In accordance with the limited time for consideration of these

appeals, it is the policy of this Court to limit extensions of time to file a brief to one ten-

day extension of time absent truly extraordinary circumstances. See TEX. R. APP. P.

38.6(d).

         Accordingly, we ORDER appellant’s counsel, Roberto G. Vela, to file appellant's

brief within ten days of the date of this order. No further extensions of time will be granted

absent truly exigent and extraordinary circumstances.

                                                                         PER CURIAM

Delivered and filed the 29th
day of January, 2015.




                                              2